IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,153


                   EX PARTE ANTRONE LYNELL JOHNSON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-94-51874-J IN THE CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


     Per curiam. COCHRAN , J., filed a concurring opinion. KELLER , P.J., and PRICE and
KEASLER , JJ., not participating.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of aggravated sexual assault of a child and sentenced to ten years’ community supervision, with

adjudication deferred. Applicant was later adjudicated guilty and sentenced to imprisonment for life.

His appeal of the adjudication proceedings was dismissed for want of jurisdiction. Johnson v. State,

No. 05-96-00754-CR, 1997 Tex. App. LEXIS 5364 (Tex. App.–Dallas Oct. 13, 1997) (not

designated for publication).
        Applicant alleges, inter alia, that the State violated Brady v. Maryland1 and that he is entitled

to habeas relief.

        The trial court issued findings of fact and conclusions of law based on the record. The trial

court agreed that there was a Brady violation and concluded that Applicant is entitled to relief.

        Relief is granted. The judgment in Cause No. F-94-51874-J in the Criminal District Court

No. 3 of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to

answer the charge against him.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 20, 2009
Do Not Publish




        1
            373 U.S. 83 (1963).